There was sufficient evidence to sustain the verdict of guilt. The general charge as requested by defendant was properly refused.
Refused charges 6 and 7 were not applicable in this case. The evidence here is not circumstantial. Tatum v. State, 20 Ala. App. 24,100 So. 569.
The witness Hampton was permitted to testify over the objection and exception of defendant that he saw defendant in a distillery. It is now insisted that this was a conclusion, and its admission was error. The statement was of a collective fact, and not a conclusion of the witness. Moreover, subsequently this witness qualified as to his knowledge of what constituted a distillery, and described the outfit to the jury. Besides, even if error, such ruling would not be sufficient upon which to base a reversal in this case.
Dock Gray testified to the general good character of defendant. and was asked on cross-examination by the state: "You have heard that he made liquor, haven't you?" This was permissible to test the estimate as to good character entertained by the witness. Finderson v. State, ante, p. 109,105 So. 399.
The comments of the solicitor on the evidence are borne out by the record.
We find no error in the record, and the judgment is affirmed.
Affirmed.